Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 09, 2019

The Court of Appeals hereby passes the following order:

A19D0398. JEROME MCINTOSH v. THE STATE.

        Jerome McIntosh pled guilty to murder and other crimes and was sentenced to
life in prison. He subsequently filed a motion to vacate a void judgment and sentence,
which the trial court denied on October 3, 2018. McIntosh filed an application for
discretionary appeal from that denial in this Court on March 22, 2019. We lack
jurisdiction.
        Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). The Supreme Court’s jurisdiction over murder cases includes appeals form
orders resolving post-judgment motions in such cases. See, e.g., Simpson v. State, 292
Ga. 764 (740 SE2d 124) (2013). Accordingly, this appeal is hereby TRANSFERRED
to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.